DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) based on applications filed on 08/10/2018 - CN2018109075891 and 08/29/2019 -PCT/CN2018/102907.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/22/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto. 
Abstract
The abstract of the disclosure is objected to because of undue length. Correction is required. See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. The abstract in current application is 172 words.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

35 USC § 101
Independent claim 1 is examined with respect to 35 USC § 101. Though first few limitations in claim 1 represent mathematical process and abstract idea of acquiring circuit parameter, constructing data sample model and training set, last portion of the limitation turned it into a practical application of fault diagnosis based on voting result. The limitation integrating practical implementation is as follows :
“obtaining a fault diagnosis result of the photovoltaic array to be diagnosed according to the voting results for each typical operating state, the fault diagnosis result being used to indicate an operating state of each branch in the photovoltaic array.”
Thus the claim is not rejected under 35 USC § 101.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2,4,6-7,9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Azad et al. ( US 20190312547A1) (hereinafter Azad) in view of  Zhao et al. (Zhao, Y., Yang, L., Lehman, B., de Palma, J. F., Mosesian, J., & Lyons, R. (2012, February). Decision tree-based fault detection and classification in solar photovoltaic arrays. In 2012 Twenty-Seventh Annual IEEE Applied Power Electronics Conference and Exposition (APEC) (pp. 93-99). IEEE) (hereinafter Zhao). 
Regarding Claim 1, Azad teaches  
A method for photovoltaic array fault diagnosis based on a random forest algorithm, comprising: 
determining typical operating states  ( Para[0019], line 3-5, “A trace of the current versus the voltage can provide the operational quality(i.e. operation state) of the corresponding PV panel and the power that can be extracted therefrom”)of a photovoltaic array during operation, the photovoltaic array comprising n branches, each branch comprising m photovoltaic modules, wherein m and n are positive integers, m<=4 and n<=4 (Para [0024], line 14-18, “As used herein a string (i.e. photovoltaic array”) refers to a collection of panels (i.e. branch) that are connected in series and form ; 
acquiring circuit parameter groups corresponding to each branch and a trunk in the photovoltaic array, respectively, when the photovoltaic array is in each typical operating state (Para [0019], “As detailed herein, the current and the terminal (i.e. trunk) voltage (IV) (i.e. current and voltage are circuit parameters) of a PV panel (i.e. branch) or system of PV panels are interdependent functions. A trace of the current versus the voltage can provide the operational quality (i.e. in each operating state) of the corresponding PV panel and the power that can be extracted therefrom. Additionally, in one or more embodiments of the invention, because all of the PV cells in a PV panel carry the same current, an environmental effect on a PV' cell or a group of PV cells in the PV panel can have a direct implication on the current that can flow among the PV' cells, given the terminal voltage” ) each circuit parameter group comprising k circuit parameters, wherein k is a positive integer; constructing a p-dimensional fault feature vector according to the acquired n+1 circuit parameter groups, where p=k*(n+1) ( Examiner is interpreting the number of branch n as 1 and circuit parameter as 1 .This calculates feature vector as a p=2 dimensional vector . According to prior art Para [0031], line 1-8, “FIG. 3 is a diagram illustrating architecture of an IV sequence-based ; 
constructing a data sample set of the photovoltaic array according to the fault feature vector (Fig 3, IV data i.e. data samples- 308, Vector –block 310)  , and dividing the data sample set into a training sample set and a test sample set (Fig 4, data sample –block 306, Training data –block 318 , Testing data –block 318, Para[0035], line  1-10, “For example, FIG. 4 is a diagram illustrating IV sequence-based anomaly type classification, according to an exemplary embodiment of the invention. By way of illustration, FIG. 4 depicts IV curves 402 fed to IV data normalizer and sequence generator 306, which uses the IV curves 402 to train the IV sequence-based classifier 318 to generate a number of labels of anomaly classes 316. In testing the IV sequence based classifier 318, a test IV curve 403 is fed to the IV data normalizer and sequence generator 306, which generates and outputs a sequence to the trained IV sequence based classifier 318, which then outputs one of the labels 316a corresponding to the input sequence.”) ; 
constructing a photovoltaic array fault diagnosis model (According to Abstract, line 14-16, this prior art teaches “identifying predetermined anomaly (i.e. fault diagnosis) class”. Para[0032], line 6-9 teaches- “Note that LSTM is used here merely as an example for IV data classification, and other ML sequential data classifier models (i.e. diagnosing model) and/or architectures can he in one or more embodiments of the invention.”) based on the random forest algorithm (Para [0028], line 8-12, “Alternatively, one or more embodiments of the invention can include extracting anomaly-relevant specific IV features and performing feature-based classification using ML methods (such as random forest, support vector machines (SVMs), etc.)”) by using the training sample set, and testing the photovoltaic array fault diagnosis model by using the test sample set (Fig 4, block 506 testing and training. According to prior art Para[0032], line 6-9 , any ML (machine learning) based classifier model such as forest algorithm can be used for this IV data classification in test and train data set .Para [0036] explains the ML based classifier”)
Azad is silent with regards to 
 the photovoltaic array fault diagnosis model comprising s decision trees, wherein
    PNG
    media_image1.png
    33
    48
    media_image1.png
    Greyscale
, and s is a positive integer; 
diagnosing a photovoltaic array to be diagnosed by using the tested photovoltaic array fault diagnosis model to obtain voting results of the s decision trees for each typical operating state; and obtaining a fault diagnosis result of the photovoltaic array to be diagnosed according to the voting results for each typical operating state, the fault diagnosis result being used to indicate an operating state of each branch in the photovoltaic array.  
Zhao teaches
the photovoltaic array fault diagnosis model comprising s decision trees , wherein 
    PNG
    media_image1.png
    33
    48
    media_image1.png
    Greyscale
, and s is a positive integer ( Fig 4, Page 95, COL 1, line 6-13, “A DT (i.e. decision tree ) consists of a root and internal nodes that are labeled with attribute test conditions. Stalling from the root node, every instance (consisting of Vpv and Ip, at each MPP) will Normal or Fault (called class-label attributes, or leaf node in the DT model). 
diagnosing a photovoltaic array to be diagnosed by using the tested photovoltaic array fault diagnosis model  to obtain voting results of the s decision trees for each typical operating state ( Page 93, COL2, Para 3, “This paper develops a DT (i.e. decision tree) model at PV-array level and demonstrates its feasibility on PV experiments in real working conditions. Specifically, taking measurements, such as voltage and ciment of the PV array (i.e. photovoltaic array to be diagnosed) , along with weather conditions, the model can detect the fault and classify the specific fault type.”); and obtaining a fault diagnosis result of the photovoltaic array to be diagnosed according to the voting results for each typical operating state (Page 97, Section IV-A, Para-2, Note that the performance baseline of model accuracy (majority vote is NORMAL) for fault detection and fault classification is approximately 61.15% (see Table III).”) the fault diagnosis result (Page 98, Table IV and V, COL 1, Para-1) being used to indicate an operating state of each branch in the photovoltaic array (Page 93, COL 2, line 1-3, “ Time domain reflectometry (TDR) is proposed for detection and location of open-circuit faults and increased series resistance faults in PV strings(i.e. branches )”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include decision tree based fault modeling as taught by Zhao in view of Azad for the purpose of detecting fault condition .Therefore, this technique of utilizing a decision tree based model will facilitate analyzing 
Regarding Claim 2, the combination of Azad and Zhao teaches 
The method according to claim 1, 
Azad further teaches 
wherein the constructing the photovoltaic array fault diagnosis model (According to Abstract, line 14-16, this prior art teaches “identifying predetermined anomaly (i.e. fault diagnosis) class”. Para[0032], line 6-9 teaches- “Note that LSTM is used here merely as an example for IV data classification, and other ML sequential data classifier models (i.e. diagnosing model) and/or architectures can he in one or more embodiments of the invention.”) based on the random forest algorithm (Para[0028], line 8-12, “Alternatively, one or more embodiments of the invention can include extracting anomaly-relevant specific IV features and performing feature-based classification using ML methods (such as random forest, support vector machines (SVMs), etc.)”) by using the training sample set comprises:
Zhao further teaches 
 performing s times of sampling with replacement on the training sample set, wherein a sub- training sample set is obtained by each sampling, and a total of s sub-training sample sets are obtained (For examination purpose examiner has chosen value of s to be 2. According to Page 94, COL 2, section C, line 6-7, “The third step is to train the DT model (decision tree model) by using 66% of randomly chosen pre-processed data (i.e. sub training sample set”. This is the 1st time sample to create a sub-training sample set of 66%. According to page  96, COL 1, Section B, point 1- “Data cleaning and sampling: 80% of (i.e. 2nd sampling) its original size”);
 training by using each sub-training sample set to obtain a decision tree (Page 94, COL 2, section C , line  6-7, “The third step is to train the DT model (decision tree model) by using 66% of randomly chosen pre-processed data (i.e. sub training sample set ” )); and summarizing the s decision trees obtained by the training to obtain a set, namely, the photovoltaic array fault diagnosis model (Page 95, Fig 2, COL1 , line 1-16.Fig 4 is presenting the decision tree where there are 2 major branches (i.e. s) and creating a fault set for area 3 and 2) .
 
Regarding Claim 4, the combination of Azad and Zhao teaches 
The method according to claim 1,
Azad further teaches 
 wherein k=4, and each circuit parameter group comprises an open-circuit voltage, a short-circuit current (Para [0037], line 1-5, “In such an embodiment, the feature extractor 504 can incorporate multiple parameters (i.e. circuit parameter”). Such parameters can include, for example δVoc, δ/sc ) which indicates the deviation of Voc (i.e. Open circuit Voltage )  and lsc (i.e. Short circuit current)  from an ideal condition;”) a maximum power point voltage, and a maximum power point current (According to Para[0020], line 3-5, “ The current (hence the power output) of a PV panel is a function of the terminal direct current (DC) voltage of the system. This terminal voltage can be optimized to extract the .” Para [0037], line 13-16, “Such parameters can additionally include δmpp, which represents a deviation of Pmpp from an ideal case; that is δmpp=Pmpp- Pmpp, wherein P„,pp=max Vt It ( i.e. maximum power point voltage, and a maximum power point current ) and t represents an index. 

Regarding Claim 6, Azad teaches 
A photovoltaic array fault diagnosis apparatus based on a random forest algorithm, comprising: 
a circuit parameter group acquisition module  (Fig- 1, block 111- IV tracer (i.e. a circuit parameter group acquisition module), a fault feature vector construction module (Fig 1,block 310) a data sample set division module (Fig 1, block 318), a fault diagnosis model construction module (Fig 5, block 504) , and a diagnosis module (Fig- 1, block 111- IV tracer (i.e. a circuit parameter group acquisition module), block 116- ML based root cause analyzer (i.e. diagnosis module)  ; 
wherein the circuit parameter group acquisition module ( Fig- 1, block 111- IV tracer (i.e. a circuit parameter group acquisition module)), is configured to acquire circuit parameter groups corresponding to each branch and a trunk in the photovoltaic array respectively when a photovoltaic array is in each typical operating state (Para[0019], “As detailed herein, the current and the terminal (i.e. trunk) voltage (IV) (i.e. current and voltage are circuit parameters)  of a PV panel (i.e. branch) or system of PV panels are interdependent functions. A trace of the current versus the voltage can provide the operational quality (i.e. in each  ) , each circuit parameter group comprising k circuit parameters, and k being a positive integer ( According to prior art Para [0031], line 1-8, “FIG. 3 is a diagram illustrating architecture of an IV sequence-based (i.e. circuit parameter k) classifier for root cause analysis, according to an exemplary embodiment of the invention”); the photovoltaic array comprising n branches, each branch comprising m photovoltaic modules, and wherein m and n being positive integers, and m<4 and n<4(Para [0024], line 14-18, “As used herein a string (i.e. photovoltaic array”) refers to a collection of panels (i.e. branch) that are connected in series and form a single entity that can be connected to an inverter. Additionally, as used herein, a PV panel refers to a collection of PV cells (i.e. PV panel is the branch and PV cell is the modules”. The prior art already teaches there can be multiple panels i.e. branch (collection of panel) i.e. can be any number “n”. Similarly a panel contains a collection of PV cells (i.e. modules) i.e. it can be any number such as “m”. The prior art teaches “one or more” so for interpretation examiner is assuming n=1 and m=1 which also reads on current claim.); 

the fault feature vector construction module (Fig 1, block 310) is configured to construct a p-dimensional fault feature vector according to the n+1 circuit parameter groups acquired by the circuit parameter group acquisition module, where p=k*(n+1)  ( Examiner is interpreting the number of branch n as 1 and circuit parameter as 1 .This calculates feature vector as a p=2 dimensional vector . According to prior art Para [0031], line 1-8, “FIG. 3 is a diagram illustrating architecture of an IV sequence-based (i.e. circuit parameter k) classifier for root cause analysis, according to an exemplary embodiment of the invention. By way of illustration, FIG. 3 depicts an IV data normalizer and sequence generator 306, which receives input in the form of an IV data sequence {I(t), V(t)} 302 as well as a maximum I and V, that is, {Im, Vm} (i.e. 2 dimensional feature vector) from a characteristic IV data sheet 304 for each panel type m.”);

 the data sample set division module (Fig 4, block 318) is configured to construct a data sample set of the photovoltaic array according to the fault feature vector constructed by the fault feature vector construction module, and divide the data sample set into a training sample set and a test sample set (Fig 4, data sample –block 306, Training data –block 318 , Testing data –block 318, Para[0035], line  1-10, “For example, FIG. 4 is a diagram illustrating IV sequence-based anomaly type classification, according to an exemplary embodiment of the invention. By way of illustration, FIG. 4 depicts IV curves 402 fed to IV data normalizer and sequence generator 306, which uses the IV curves 402 to train the IV sequence-based classifier 318 to generate a number of labels of anomaly classes 316. In testing the IV sequence based classifier 318, a test IV curve 403 is fed to the IV data normalizer and sequence generator 306, which generates and outputs a sequence to the trained IV sequence based classifier 318, which then outputs one of the labels 316a corresponding to the input sequence.”); 

the fault diagnosis model construction module (Fig 5, block 504) is configured to construct a photovoltaic array fault diagnosis model (According to Abstract , line 14-16, this prior art teaches “identifying predetermined anomaly (i.e. fault diagnosis)  class”. Para[0032], line 6-9 teaches- “Note that LSTM is used here merely as an example for IV data classification, and other ML sequential data classifier models (i.e. diagnosing model) and/or architectures can he in one or more embodiments of the invention.”) based on the random forest algorithm (Para[0028], line 8-12, “Alternatively, one or more embodiments of the invention can include extracting anomaly-relevant specific IV features and performing feature-based classification using ML methods (such as random forest, support vector machines (SVMs), etc.)”) by using the training sample set (Para[0036], line 5-9, “By way of illustration, FIG. 5 depicts IV curves 502 fed to a feature extractor 504, which uses one or more features extracted from the IV curves 502 to train a ML-based classifier 506 to generate a number of labels of anomaly classes 508”); 
the diagnosis module (Fig 5, block 504, In prior art training and testing is constructed by same module) is configured to test the photovoltaic array fault diagnosis model by using the test sample set (Para[0036], line 9-14,  “In Testing 
Azad is silent with regards to 
 the photovoltaic array fault diagnosis model  comprising s decision trees, 
    PNG
    media_image1.png
    33
    48
    media_image1.png
    Greyscale
, and s being a positive integer; diagnose a photovoltaic array to be diagnosed by using the photovoltaic array fault diagnosis model after the test is completed, to obtain voting results of the s decision trees for each typical operating state; and obtain a fault diagnosis result of the photovoltaic array to be diagnosed according to the voting results for each typical operating state, the fault diagnosis result being used to indicate an operating state of each branch in the photovoltaic array.  
 Zhao teaches
the photovoltaic array fault diagnosis model comprising s decision trees , wherein 
    PNG
    media_image1.png
    33
    48
    media_image1.png
    Greyscale
, and s is a positive integer ( Fig 4, Page 95, COL 1, line 6-13, “A DT (i.e. decision tree ) consists of a root and internal nodes that are labeled with attribute test conditions. Stalling from the root node, every instance (consisting of Vpv and Ip, at each MPP) will be split by the test at internal nodes and proceed down to the terminal nodes (i.e. “s” where s is taken as 2 for purpose of examination) - Normal or Fault (called class-label attributes, or leaf node in the DT model). 

diagnosing a photovoltaic array to be diagnosed by using the tested photovoltaic array fault diagnosis model  to obtain voting results of the s decision trees for each typical operating state ( Page 93, COL2, Para 3, “This paper develops a DT (i.e. decision tree) model at PV-array level and demonstrates its feasibility on PV experiments in real working conditions. Specifically, taking measurements, such as voltage and ciment of the PV array (i.e. photovoltaic array to be diagnosed) , along with weather conditions, the model can detect the fault and classify the specific fault type.”); and obtaining a fault diagnosis result of the photovoltaic array to be diagnosed according to the voting results for each typical operating state (Page 97, Section IV-A, Para-2, Note that the performance baseline of model accuracy (majority vote is NORMAL) for fault detection and fault classification is approximately 61.15% (see Table III).”) the fault diagnosis result (Page 98, Table IV and V, COL 1, Para-1) being used to indicate an operating state of each branch in the photovoltaic array (Page 93, COL 2, line 1-3, “ Time domain reflectometry (TDR) is proposed for detection and location of open-circuit faults and increased series resistance faults in PV strings(i.e. branches )”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include decision tree based fault modeling as taught by Zhao in view of Azad for the purpose of detecting fault condition .Therefore, this technique of utilizing a decision tree based model will facilitate analyzing non-linear characteristics of PV arrays and detection and classification of unnoticed fault (Zhao, Abstract).
Regarding Claim 7, the combination of Azad and Zhao teaches 
The photovoltaic array fault diagnosis apparatus according to claim 6
Azad further teaches 
wherein the constructing the photovoltaic array fault diagnosis model (According to Abstract , line 14-16, this prior art teaches “identifying predetermined anomaly (i.e. fault diagnosis)  class”. Para[0032], line 6-9 teaches- “Note that LSTM is used here merely as an example for IV data classification, and other ML sequential data classifier models (i.e. diagnosing model) and/or architectures can he in one or more embodiments of the invention.”) based on the random forest algorithm (Para[0028], line 8-12, “Alternatively, one or more embodiments of the invention can include extracting anomaly-relevant specific IV features and performing feature-based classification using ML methods (such as random forest, support vector machines (SVMs), etc.)”) by using the training sample set comprises:
Zhao further teaches 
 performing s times of sampling with replacement on the training sample set, wherein a sub- training sample set is obtained by each sampling, and a total of s sub-training sample sets are obtained (For examination purpose examiner has chosen value of s to be 2. According to Page 94, COL 2, section C, line 6-7, “The third step is to train the DT model (decision tree model) by using 66% of randomly chosen pre-processed data (i.e. sub training sample set”. This is the 1st time sample to create a sub-training sample set of 66%. According to page  96, COL 1, Section B, point 1- “Data cleaning and sampling: To improve the accuracy and decrease the training cost of the DT model, outlier and missing values in the data are removed. Also, original experimental data are randomly sampled down to 764,529 instances, which is approximately 80% of (i.e. 2nd sampling) its original size”);
 training by using each sub-training sample set to obtain a decision tree (Page 94, COL 2, section C , line  6-7, “The third step is to train the DT model (decision tree model) by using 66% of randomly chosen pre-processed data (i.e. sub training sample set ” )); and summarizing the s decision trees obtained by the training to obtain a set, namely, the photovoltaic array fault diagnosis model (Page 95, Fig 2, COL1 , line 1-16.Fig 4 is presenting the decision tree where there are 2 major branches (i.e. s) and creating a fault set for area 3 and 2).  

Regarding Claim 9, the combination of Azad and Zhao teaches 
The photovoltaic array fault diagnosis apparatus according to claim 6
Azad further teaches 
 wherein when the circuit parameter group acquisition module (Fig- 1, block 111- IV tracer (i.e. a circuit parameter group acquisition module) acquires circuit parameter groups corresponding to each branch and a trunk in the photovoltaic array( Para[0019], “As detailed herein, the current and the terminal (i.e. trunk) voltage (IV) (i.e. current and voltage are circuit parameters)  of a PV panel (i.e. branch) or system of PV panels are interdependent functions. A trace of the current versus the voltage can provide the operational quality (i.e. in each operating state) of the corresponding PV panel and the power that can be extracted therefrom. Additionally, in one or more embodiments of the invention, because all of the PV cells in a PV panel carry the same current, an environmental effect on a PV' cell or a group of PV cells in the PV panel can have a direct implication on the current that can flow among the PV' cells, given the terminal voltage”. ), each circuit parameter group comprises an open-circuit voltage, a short-circuit current (Para [0037], line 1-5, “In such an embodiment, the feature extractor 504 can incorporate multiple parameters (i.e. circuit parameter”) . Such parameters can include, for example δVoc, δ/sc ) which indicates the deviation of Voc (i.e. Open circuit Voltage )  and lsc (i.e. Short circuit current)  from an ideal condition;”) a maximum power point voltage, and a maximum power point current (According to Para[0020], line 3-5, “ The current (hence the power output) of a PV panel is a function of the terminal direct current (DC) voltage of the system. This terminal voltage can be optimized to extract the maximum power, for example, by the maximum power point tracking (MPPT) algorithm.” Para [0037], line 13-16, “Such parameters can additionally include δmpp, which represents a deviation of Pmpp from an ideal case; that is δmpp=Pmpp- Pmpp, wherein P„,pp=max Vt It ( i.e. maximum power point voltage, and a maximum power point current ) and t represents an index.). 

Regarding Claim 11, the combination of Azad and Zhao teaches 
The photovoltaic array fault diagnosis apparatus according to claim 6
Azad further teaches 
wherein the photovoltaic circuit is a small photovoltaic array, the number of branches of the small photovoltaic array is less than or equal to 4, and the number of photovoltaic modules connected in series in each branch is less than or equal to 4 (Para [0024], line 14-18, “As used herein a string (i.e. photovoltaic array”) refers to a collection of panels (i.e. branch) that are connected in series and form a single entity that can be connected to an inverter. Additionally, as used herein, a PV panel refers to a collection of PV cells (i.e. PV panel is the branch and PV cell is the modules”). The prior art already teaches there can be ; 
 Regarding Claim 12, the combination of Azad and Zhao teaches 
A method of using the apparatus according to claim 6 to diagnose a photovoltaic circuit,
Azad further teaches 
wherein the photovoltaic circuit is a photovoltaic array, the number of branches of the  photovoltaic array is less than or equal to 4, and the number of photovoltaic modules connected in series in each branch is less than or equal to 4 (Para [0024], line 14-18, “As used herein a string (i.e. photovoltaic array”) refers to a collection of panels (i.e. branch) that are connected in series and form a single entity that can be connected to an inverter. Additionally, as used herein, a PV panel refers to a collection of PV cells (i.e. PV panel is the branch and PV cell is the modules”). The prior art already teaches there can be multiple panels i.e. branch (collection of panel) i.e. can be any number “n”. Similarly a panel contains a collection of PV cells (i.e. modules) i.e. it can be any number such as “m”.The prior art teaches “one or more” so for interpretation examiner is interpreting number of branches and modules as 1 i.e. less than 4); 
  
Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Azad in view of  Zhao and further in view of Lu et al. (CN-107274105-B)(hereinafter Lu)
Regarding Claim 3, the combination of Azad and Zhao teaches 
The method according to claim 2
Zhao further teaches
wherein the training by using the sub-training sample set to obtain the decision tree comprises: randomly selecting q fault features from p fault features when node splitting is performed, where q is a positive integer and q<p (Page 94, COL 2, section C, line 6-7, “The third step is to train the DT model (decision tree model) by using 66% of randomly chosen pre-processed data (i.e. sub training sample set”). In this case 66% i.e. 2/3 of the sample fault features (i.e. q) taken from whole fault features (i.e.p). So obviously q<p) ;
The combination is silent with regards to 
calculating a Gini coefficient corresponding to each fault feature in the q fault features; and using the fault feature corresponding to the minimum Gini coefficient as an optimal splitting feature for node splitting.
Lu teaches 
calculating a Gini coefficient corresponding to each fault feature in the q fault features; and using the fault feature corresponding to the minimum Gini coefficient as an optimal splitting feature for node splitting (Page 4 , line 25-31, “ selecting a certain attribute (i.e. fault features. According to Page 3, Section-Disclosure of Invention ,line 8-10, “carrying out dimensionality reduction processing on the power grid state quantity in the database, extracting the power grid state quantity in the database through a data dimensionality reduction model based on mutual information, and extracting an attribute with great correlation with corresponding fault stability”) )from the attribute Gini impure degree when each splitting point in the candidate set is split, and obtaining the optimal splitting point of each attribute by comparing the minimum Gini impure degree value and the corresponding splitting point;”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include calculating Gini coefficient in decision tree based fault extraction as taught by Lu in view of Azad and Zhao for the purpose of using better judgement while using decision tree method. Therefore, this technique utilizing Gini coefficient to do node splitting for decision helps with proper judgement and reduction of huge data.
Regarding Claim 8, the combination of Azad and Zhao teaches 
The photovoltaic array fault diagnosis apparatus according to claim 7
Zhao further teaches
wherein the training by using the sub-training sample set to obtain the decision tree comprises: randomly selecting q fault features from p fault features when node splitting is performed, where q is a positive integer and q<p (Page 94, COL 2, section C, line 6-7, “The third step is to train the DT model (decision tree model) by using 66% of randomly chosen pre-processed data (i.e. sub training sample set”). In this case 66% i.e. 2/3 of the sample fault features (i.e. q) taken from whole fault features (i.e.p). So obviously q<p) ;
The combination is silent with regards to 
calculating a Gini coefficient corresponding to each fault feature in the q fault features; and using the fault feature corresponding to the minimum Gini coefficient as an optimal splitting feature for node splitting.
Lu teaches 
calculating a Gini coefficient corresponding to each fault feature in the q fault features; and using the fault feature corresponding to the minimum Gini coefficient as an optimal splitting feature for node splitting (Page 4 , line 25-31, “ selecting a certain attribute (i.e. fault features. According to Page 3, Section-Disclosure of Invention ,line 8-10, “carrying out dimensionality reduction processing on the power grid state quantity in the database, extracting the power grid state quantity in the database through a data dimensionality reduction model based on mutual information, and extracting an attribute with great correlation with corresponding fault stability”) )from the attribute set, searching classification points from the attribute, if the selected attribute is a continuous variable attribute, sequencing all values of the attribute in the sample, and taking the middle point of each sequenced adjacent point to form a split point candidate set;(4-2) calculating Gini impure degree when each splitting point in the candidate set is split, and obtaining the optimal splitting point of each attribute by comparing the minimum Gini impure degree value and the corresponding splitting point;”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include calculating Gini coefficient in decision tree based fault extraction as taught by Lu in view of Azad and Zhao for the purpose of using better judgement while using decision tree method. Therefore, this .

Allowable Subject Matter
Claim 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 5 and 10 the closest prior art of the record Azad, Zhao and Jianeng et al. (Jianeng, T., Yongqiang, Z., & Wenshan, W. (2011, September). Fault diagnosis method and simulation analysis for photovoltaic array. In 2011 International Conference on Electrical and Control Engineering (pp. 1569-1573). IEEE.) (Hereinafter Jianeng) teaches following:
The combination of Azad and Zhao teaches 
The method according to claim 1, 
The photovoltaic array fault diagnosis apparatus according to claim 6,
Jianeng teaches 
a first category is a normal operating state, and the first category comprises one subcategory, which is a state when each photovoltaic module in each branch of the photovoltaic array is in normal operation (Page 1, Abstract) ;
Jianeng further teaches 
 4 types of faults for a 36 cells PV module (Page 1, Section A, Para-2, Table I: “The PV module is generally composed of a large number of PV cells which are connected first in series with each cell and then in parallel with each large series, and then PV array is 

However the prior art fails to anticipate or render obvious 

wherein when n=2 and m=3, the typical operating states of the photovoltaic array comprise five categories, and a total of twelve subcategories, which are as follows: 
a second category is a short-circuit fault state, and the second category comprises three subcategories, which are a state when one photovoltaic module in one branch of the photovoltaic array is short-circuited, a state when two photovoltaic modules in one branch of the photovoltaic array are short-circuited, and a state when one photovoltaic module in each of two branches of the photovoltaic array is short-circuited, respectively; 
a third category is an open-circuit fault state, and the third category comprises one subcategory, which is a state when one branch of the photovoltaic array is open-circuited; 
a fourth category is a shadow fault state, and the fourth category comprises three subcategories, which are a state when one photovoltaic module in one branch of the photovoltaic array has a shadow, a state when one photovoltaic module in each of two branches of the photovoltaic array has a shadow, a state when one photovoltaic module in one branch of the photovoltaic array has a shadow and two photovoltaic modules in the other branch have shadows, and a state when two photovoltaic modules in each of two branches of the photovoltaic array have shadows, respectively; and 

a fifth category is a hybrid fault state, and the fifth category comprises four subcategories, which are a state when one branch of the photovoltaic array is open-circuited and one photovoltaic module in the other branch has a shadow, a state when one photovoltaic module in one branch of the photovoltaic array is short-circuited and one photovoltaic module in the other branch has a shadow, a state when one photovoltaic module is short-circuited and one photovoltaic module has a shadow in each of two branches of the photovoltaic array, and 
a state when one photovoltaic module is short-circuited and two photovoltaic modules have shadows in each of two branches of the photovoltaic array, respectively in combination with the rest of the claim limitations as claimed and defined by the applicant . 

Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Appiah et al. (Appiah, A. Y., Zhang, X., Ayawli, B. B. K., & Kyeremeh, F. (2019). Review and performance evaluation of photovoltaic array fault detection and diagnosis techniques. International Journal of Photo energy, 2019.) - Discusses about “decision tree” base photovoltaic fault detection at page 12. However the prior art is not considered due to non-qualifying date.
Bird et al. (Bird, M., Acha, S., Le Brun, N., & Shah, N. (2019). Assessing the Modelling Approach and Datasets Required for Fault Detection in Photovoltaic Systems. In 2019 IEEE Industry Applications Society Annual Meeting (pp. 1-6). 
Pahwa et al. (Pahwa, K., Sharma, M., Saggu, M. S., & Mandpura, A. K. (2020, February). Performance Evaluation of Machine Learning Techniques for Fault Detection and Classification in PV Array Systems. In 2020 7th International Conference on Signal Processing and Integrated Networks (SPIN) (pp. 791-796). IEEE.) – Discusses fault classification and detection in photovoltaic array using Random forest (Abstract) and presents its performance metric (Page 795, line 1-5). However the prior art is not considered due to non-qualifying date.
ZHENG et al .(CN109034220A) – Discusses “ rotation forest intelligent photovoltaic array method for diagnosing faults” (Page 2).However it does not  explicitly teach all other subject matter 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached on 8:00PM-4PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 Arleen M. Vazquez   can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AEYSHA. SULTANA
Examiner
Art Unit 2862

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862